IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Bethlehem                        :
                                         :
            v.                           :    No. 1034 C.D. 2017
                                         :
Alvin S. Kanofsky                        :
United States of America                 :
                                         :
Appeal of: Alvin S. Kanofsky             :


                                     ORDER


             NOW, May 15, 2018, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge